Belknap county is a body corporate, for the purpose of sueing and being sued. Gen. St., c. 22, s. 1. The plaintiff should have been described as the county of Belknap, and the amendment was properly allowed. Lebanon v. Griffin, 45 N.H. 558, 563; Flanders v. Stewartstown, 47 N.H. 549.
There was no error of law in the order of the court for an additional specification. Benedict v. Swain, 43 N.H. 33; Saunders v. Osgood,46 N.H. 21.
Assumpsit lies. Wentworth v. Gove, 45 N.H. 160.
Case discharged.
FOSTER J., did not sit.